Citation Nr: 0403292	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to a rating higher than 20 percent for 
erectile dysfunction with deformity.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision that granted service 
connection and a 20 percent rating for diabetes mellitus, and 
granted service connection and a 20 percent rating for 
erectile dysfunction with deformity; the veteran appeals for 
higher ratings for these conditions.  The RO also granted 
special monthly compensation based on loss of use of a 
creative organ; such represents a complete grant of the 
benefit, and thus such matter is not an issue on appeal.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is being treated with 
insulin and with a restricted diet; diabetes does not 
medically require regulation of activities.

2.  The veteran's erectile dysfunction with deformity is 
manifested by some deformity and use of a penile prosthesis 
for erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2003).

2.  The criteria for a rating in excess of 20 percent for 
erectile dysfunction with deformity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1969 
to July 1971, including service in Vietnam.  

Medical treatment records from 1999 and later, from Marion 
General Hospital and the VA Medical Center, reveal treatment 
for a variety of conditions.  

A November 1999 treatment report noted that the veteran was 
taking two shots of Insulin daily with 60 units in the 
morning and 75 units at night.  An Accu-Chek was reported to 
be 319.  The report noted an impression of insulin dependent 
diabetes mellitus. 
 
In January 2001, he underwent a revision of inflatable penile 
prosthesis.  The prosthesis was initially inserted in July 
2000.

In March 2001, the veteran filed a claim for service 
connection for diabetes mellitus, secondary to herbicide 
exposure (Agent Orange) during Vietnam service.  

A July 2001 treatment report noted complaints of a high blood 
sugar reading of 422.  Another report later on the same day 
noted that his glucose was down to a little under 300.  A 
treatment report in July 2001 noted complaints of corporeal 
pain and that he could not use the inflatable prosthesis.  
Physical examination revealed a marked point of tenderness at 
the area of the proximal lateral right corporeal body.  His 
testicles were palpable and normal.  There was no scrotal 
pain, and he denied any dysuria or gross hematuria.  

In March 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In March 2002, a VA genitourinary examination was conducted.  
The report noted that the veteran's claims file had been 
reviewed and that his records indicated that he had a penile 
prosthesis with revision.  The prosthesis was needed 
secondary to his diabetes mellitus, and the prosthesis was 
currently nonfunctional.  The report concluded with an 
impression of penile dysfunction with failed prosthesis.  

In March 2002, a VA examination for diabetes mellitus was 
conducted.  The examination noted that the veteran's finger 
sticks at home averaged 220.  He had not required a 
hospitalization for ketoacidosis or hypoglycemia.  He 
reported being thirsty all the time, and having polyuria.  He 
reported having hypoglycemic episodes two to three times a 
month, which he described as dizziness and confusion.  He 
said he ate a piece of peppermint or drank orange juice for 
relief.  He had decreased the regular sodas in his diet and 
he avoids sugar/sweets.  He currently exercised by walking 
1.5 miles four to five times per week.  He rode a stationary 
bicycle four times a month for approximately thirty to sixty 
minutes.  He was not working.  He also has high blood 
pressure.  He was on Fosinopril 20 milligrams in the a.m. and 
10 milligrams in the p.m.  He also took Simvastatin 20 
milligrams at bedtime for cholesterol.  He had no history of 
heart problems or stroke.  He reported chest pains once a 
month or two, located in the left lateral chest area.  He 
said it was a sharp pain which was exertional and 
nonexertional, and could last a couple days.  He was told it 
was not related to his heart.  He did report some 
numbness/tingling in the left arm and leg.  He saw his nurse 
practioner every three to five months.  Physical examination 
revealed him to be six foot tall and weighing 232 pounds.  
Lungs were clear and the heart had a regular rate without 
murmurs, rubs or gallops.  Blood pressure readings were 
134/90, 136/90, and 140/90.  Sensation was intact to the 
monofilament in all extremities, there was no peripheral 
edema, and peripheral pulses were positive bilaterally.  The 
report concluded with diagnoses of diabetes mellitus, type 2, 
insulin controlled, and essential hypertension, not caused by 
diabetes.

A March 2002 treatment report noted that the veteran was to 
increase his insulin to 60 units in the am and 50 units in 
the pm.  A May 2002 treatment report noted that the veteran's 
glucose level was at 282.  The report indicated that the 
veteran should increase his insulin to 65 units in the 
morning and 50 units in the afternoon.  The veteran was 
instructed to lose weight and exercise.  An August 2002 
treatment report noted a glucose level of 183.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claims, 
and of his and the VA's respective duties to obtain evidence.  
The RO has sent correspondence to the veteran informing him 
of his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000.  Relevant identified medical records 
have been obtained to the extent possible, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

This is an initial rating case, upon the granting of service 
connection.  Accordingly, consideration has been given to 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) since 
the effective date of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A.  Diabetes Mellitus

The veteran is presently assigned a 20 percent rating for 
diabetes, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
7913. 

Under this diagnostic code, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent rating.  Diabetes 
mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  [A note to 
this diagnostic code provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a total evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.]  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability for the entirety of the rating period on appeal, 
and that a higher rating is not warranted.  In order to be 
entitled to the next higher evaluation of 40 percent under 
Diagnostic Code 7913, the evidence must show that the 
veteran's diabetes mellitus requires insulin, restricted 
diet, and a regulation of activity.  While the veteran's 
condition does require insulin and a restricted diet, the 
evidence fails to establish that his activities are medically 
regulated because of diabetes.  The medical reports do not 
demonstrate any specific restrictions on physical activity 
such as to warrant a higher rating. A 2002 treatment report 
recommended that the veteran lose weight and exercise.  On 
his 2002 VA examination for diabetes, he indicated that he 
exercises by walking and riding a stationary bicycle.  The 
evidence does not show that regulation of activity has been 
medically prescribed for diabetes, and the criteria for a 
higher 40 percent rating are not met.  

The presently assigned 20 percent evaluation for diabetes 
under Diagnostic Code 7913 accurately depicts the severity of 
the condition for the entirety of the rating period on 
appeal, and there is no basis for higher staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
preponderance of the evidence is against the claim for a 
higher rating for diabetes, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Erectile Dysfunction with Deformity

A maximum 20 percent rating will be assigned for deformity of 
the penis with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  The medical evidence shows the 
veteran's erectile dysfunction with deformity is manifested 
by some deformity and use of a penile prosthesis for erectile 
dysfunction.  He already receives this maximum schedular 
rating for erectile dysfunction with deformity under Code 
7522.  He also receives special monthly compensation for loss 
of use of a creative organ.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis to refer 
the matter to designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet.App. 337 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case, and it is not impractical to use the 
regular schedular rating standards in this case.  

The weight of the credible evidence demonstrates the 
veteran's erectile dysfunction with deformity has been no 
more than 20 percent disabling since the effective date of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against the claim for a higher rating for 
this condition, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

A higher rating for diabetes mellitus is denied.

A higher rating for erectile dysfunction with deformity is 
denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



